Citation Nr: 1703784	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-00 230A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1987 to August 1996. 

This claim comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the Board in April 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's sleep apnea is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met are met.  38 U.S.C.A. §§1101, 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for sleep apnea.  Specifically, the Veteran states that his currently diagnosed sleep apnea is directly related to his active military service or is secondary to his service-connected chronic sinusitis/allergic rhinitis, status post septoplasty.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran is currently diagnosed with sleep apnea that he contends began in service.  A treatment note from September 1994 notes that the Veteran had sinus pain in his nasal passage and he related to the examiner that he wanted to stop snoring.  A service treatment note from April 1996 states that the Veteran had a history of chronic sinus problems, he had a visible deviation of the nose and his septum appeared to be deviated to the left.  Another treatment note from May 1996 notes that the Veteran suffered from nasal congestion and that he snores very loudly.  He was sent to an ENT specialist for a consult.  A pre-surgery service treatment note from May 1996 notes that the Veteran had a long history of nasal congestion and had a loud snore.  The Veteran was treated for a deviated septum in service, and underwent a septoplasty in May 1996.  However, the evidence of record does not show that the Veteran was diagnosed with sleep apnea in service.  

Post service VA treatment notes shows that the Veteran was diagnosed with severe obstructive sleep apnea through a sleep study conducted in September 2005.  He reported to the examiner that he had continued complaints of heavy snoring and daytime somnolence, fatigue, and episodes of apnea as witnessed by family over the last five to six years.  This diagnosis of sleep apnea is more than nine years post-service discharge.  

The Veteran contends that his symptoms of sleep apnea began in service.  He testified at his hearing that during service he began taking naps in his service truck at lunchtime because he was so tired during the day.  He also stated that it did not matter how much sleep he got, he was constantly tired.  Further, while he was stationed on his ship, he reported that other service members had to change berthing assignments because he snored so loudly, stating that he sounded like a freight train or chainsaw.  

As evidence to support the Veteran's claim he submitted a buddy statement from W.H., who was stationed with the Veteran from July 1994 to July 1996.  During this period, the Veteran spent many nights at W.H.'s house and W.H. remembered that the Veteran snored like a freight train, and on occasion the Veteran would stop snoring and could hear him snorting, as if he were trying to catch his breath.  During service, W.H. would have to wake the Veteran up from his constant naps in his truck and witnessed the Veteran fall asleep while changing clothes.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The distinction between sleep apnea and the observations of snoring and sleep disturbance is very significant in this case.  The Veteran was diagnosed by sleep study in 2005, which indicates that even an ordinary clinical examination or observation would not be enough to diagnose sleep apnea.  Evidence that is much more precise is required.  Furthermore, the Veteran would have been asleep for all of the relevant observations.  Thus, he is competent only to report that others have told him about his sleep disturbances.  In light of the foregoing, the Veteran and W.H. are only competent to report observations of snoring and sleep disturbance, but not sleep apnea, during service.  While their testimony and statements are evidence in favor of the claim, it is of limited probative value.

In May 2014, the Veteran underwent a VA examination to determine the etiology of his currently diagnosed sleep apnea in order to determine whether it was related to his active service or secondary to his service connected chronic sinusitis/allergic rhinitis, status post septoplasty.  The examiner continued the Veteran's diagnosis of obstructive sleep apnea.  At the end of the examination, it was determined that the Veteran's sleep apnea was less likely than not caused by or otherwise related to his active military service.  The examiner's rationale was based upon the fact upon his service treatment records do not indicated any breathing or sleeping issues during service at a weight of 200 lbs.  There is an indication that the Veteran has a loud snore with a nasal septal deformity in service and that the Veteran underwent a septoplasty in May 1996.  At this time, an ear, nose and throat treatment record indicated that the Veteran did not have a sinus disease but instead the assessment was a nasal septal disease with snoring.  The examiner also noted that at separation the Veteran's medical history indicated a nasal injury in 1998 with a deviated septum, a history of sinusitis, and ear, nose, and throat trouble, without sleep issues or findings at a weight of 225 lbs.  Treatment notes from the VA sleep clinic in November 2007 indicate that the Veteran has obstructive sleep apnea with a body mass index (BMI) of 37.  The examiner did take into consideration the Veteran's statements that he has massive snoring and sleeplessness since he broke his nose in 1988, took naps during his lunch breaks in service, and that his snoring improved after the septoplasty and more so after the obstructive sleep apnea was treated with CPAP machine.  However, the examiner notes that one of the risk factors for developing OSA in the male gender includes an increased BMI in men over 40, increased neck size, family history, GERD, nasal obstruction due to a deviated septum, allergies or sinus conditions and large tonsil or tongue causing OP airway compromise.  

The examiner goes on to explain that due to the fact that the Veteran's obstructive sleep apnea was diagnosed in May 2005, which is after the Veteran's deviated septum had been surgically corrected and the service connected allergic rhinitis and sinus conditions had been treated.  Therefore, it is unlikely these conditions would have had any major significance in the development of his sleep apnea.  As such, the most likely cause of his sleep apnea is the Veteran's increased BMI, which records indicated was approximately 36 at the time of sleep apnea diagnosis.  

The examiner concluded that since the Veteran's obstructive sleep apnea condition was not diagnosed in-service or within one year of service discharge, and since there is another etiological condition more than is more likely than not responsible for his sleep apnea, the probability that his OSA is related to service is less likely than not.  

The examiner also ruled out the likelihood that the Veteran's service connected sleep apnea is related to his service connected allergic rhinitis, chronic sinusitis, status post septoplasty.  The examiner noted that the Veteran was diagnosed with a deviated septum in-service, with the suggestion this condition might cause snoring, but without mention of sleep apnea or symptoms of sleep apnea.  The Veteran underwent surgical correction of the nasal septum deformity in May 1996 and subsequent CT scans and ENT examinations did not indicated recurrence of nasal obstruction.  Due to the fact that the Veteran was not diagnosed with sleep apnea until May 2005 it is unlikely his sleep apnea was etiologically related to the nasal septum deformity or repaired nasal septum deformity.  Since the nasal septum deviation was not present at the time of diagnosis of the Veteran's sleep apnea, the examiner concluded that it was less than likely that the Veteran's service connected deviated septum, post-surgical repair, aggravated the Veteran's sleep apnea.  

The examiner also noted that it was less likely than not that the Veteran's sleep apnea was caused by or aggravated by his service connected allergic rhinitis or chronic sinusitis, status post septoplasty.  The rationale provided by the examiner is that the allergic rhinitis and sinusitis may cause temporary obstruction of breathing; he was able to breathe through both nares without difficulty during the examination.  Further, sleep apnea is not a temporary condition, and it continues even when there is not a nasal obstruction.  Additionally, the Veteran uses a nasal mask to control his sleep apnea and if allergic rhinitis or sinusitis were significant causes of nasal obstruction and an etiological cause of the obstructive sleep apnea, it is unlikely that the Veteran's sleep apnea could be treated with a nasal mask.  Treatment of the Veteran's sleep apnea with a nasal mask makes it less likely than not that his sleep apnea is being aggravated by his service-connected allergic rhinitis and sinus condition.  

The Board finds that the Veteran's obstructive sleep apnea is not related to in-service snoring and sleep disturbance nor is it related to his service-connected allergic rhinitis and chronic sinusitis.  Despite the Veteran's contentions there is no evidence of record that his symptoms of loud snoring in service related to his later diagnosis of obstructive sleep apnea, as such there is no evidence of continuity of symptomatology.  While the Veteran and W.H. are competent to describe what they experienced or saw during service, the Veteran's service treatment records are void of compliant, treatment, clinical finding, or diagnosis of sleep apnea.  The evidence of record indicates that the Veteran was first diagnosed with obstructive sleep apnea in May 2005, a period of more than nine years after the Veteran separated from service.  This significant lapse in time between active service and the diagnosis of obstructive sleep apnea weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Further, there is no medical evidence of record linking the Veteran's service connected allergic rhinitis and chronic sinusitis to his sleep apnea.  

To the extent that the Veteran asserts that his current sleep apnea is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of an etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his current sleep apnea cannot be considered competent evidence sufficient to establish service connection.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided a VA examination in May 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


